        Case 3:15-cr-00438-JO          Document 212        Filed 06/26/20     Page 1 of 9




                         IN THE UNITED STATES DISTRICT COURT

                                FOR THE DISTRICT OF OREGON

                                      PORTLAND DIVISION




UNITED STATES OF AMERICA,                        )
                                                 )
                        Plaintiff,               )            No. 3:15-CR-00438-JO
                                                 )
               V.                                )
                                                 )
WINSTON SHROUT,                                  )            OPINION AND ORDER
                                                 )
                                                 )
                       Defendant.                )



JONES, J.

       Defendant Winston Shrout (Shrout) moves to reduce his sentence under 18 U.S.C. §

3582(c)(l)(A)(i). ECF No. 198. Specifically, Shrout requests that his sentence be reduced to

time served and that he be immediately released to an extended period of home confinement.

Shrout's reason for filing the petition is his medical condition in the face of the novel

coronavirus pandemic. The government opposes his motion. For the reasons that follow, the

Court DENIES the motion.

                                             BACKGROUND

       Shrout, a 72 year old man, was convicted on April 21, 2017 of nineteen counts including

making, presenting, and shipping fictitious obligations under 18 U.S.C. § 514(a), and failing to

file tax returns under 26 U.S.C. § 7203. The Court sentenced him to 120 months in prison.

Shrout asked to self-report to prison and the Court reluctantly granted his request after securing



1   Opinion and Order
        Case 3:15-cr-00438-JO        Document 212        Filed 06/26/20    Page 2 of 9




Shrout's promise that he would voluntarily report to prison. Sentencing Tr., ECF No. 175 at 59.

Shrout filed an appeal in the Ninth Circuit and requested bail pending appeal. (ECF No. 186)

The Ninth Circuit denied his request for bail which triggered my order that he report to FCI

Sheridan on March 4, 2019, nearly two years after he had been sentenced. ECF No. 183. Shrout

called his probation officer and promised to report to Sheridan on March 4. Shrout never turned

himself in. Instead he hid out and the U.S. Marshalls initiated a nation-wide search. As a result

of being a fugitive, Shrout's appeal to the Ninth Circuit was dismissed. After 7 months, U.S.

Marshals apprehended Shrout in Payson, Arizona. He was detained and began serving his

sentence at FCI Terminal Island. To date, he has served approximately 8 months of his 120-

month sentence. His projected release date is May 7, 2028.

                                         LEGAL STANDARD

       A district court generally "may not modify a term of imprisonment once it has been

imposed." 18 U.S.C. § 3582(c); see Dillon v. United States, 560 U.S. 817, 824-25 (2010).

Congress, however, has expressly authorized a district court to modify a defendant's sentence in

three limited circumstances: (1) when granting a motion for compassionate release under 18

U.S.C. § 3582(c)(l)(A); (2) when expressly permitted by statute or by Rule 35 of the Federal

Rules of Criminal Procedure; or (3) when a defendant has been sentenced based on a sentencing

range that has subsequently been lowered by the Sentencing Commission. 18 U.S.C. §

3582(c)(l).

       Although the compassionate release statute previously permitted sentence reductions only

upon motion of the Director of the Bureau of Prisons (BOP), Congress expanded the statute in

the First Step Act of 2018. Pub. L. No. 115- 391, § 603(b), 132 Stat. 5194, 5239 (Dec. 21, 2018)

(FSA). A defendant, however, may bring a motion for compassionate release only after: (I)



2   Opinion and Order
         Case 3:15-cr-00438-JO           Document 212         Filed 06/26/20      Page 3 of 9




petitioning the BOP to make such a motion on the defendant's behalf; and (2) either (a)

exhausting all administrative appeals after the BOP denied the defendant's petition or (b) thirty

days have elapsed after the warden of the defendant's facility received the defendant's petition,

whichever is earlier. 18 U.S.C. § 3582(c)(l)(A).

        Pursuant to the FSA, a court may reduce a defendant's sentence if "extraordinary and

compelling reasons warrant such a reduction; ... and that such a reduction is consistent with

applicable policy statements issued by the Sentencing Commission .... " 18 U.S.C. §

3582(c)(l)(A)(i). Congress did not define "extraordinary and compelling" other than that

"[r]ehabilitation of the defendant alone" is insufficient. 28 U.S.C. § 994(t).

        The pertinent policy statement by the Sentencing Commission for sentence reductions

related to medical ailments was last amended before the FSA passed and is found in Application

Note 1 to United States Sentencing Guidelines (U.S.S.G.) § lBl.13. 1 The Note2 identifies


1 Because the Sentencing Commission's policy statement was not amended after enactment of the First
Step Act, "a growing number of district courts have concluded the Commission lacks an applicable policy
statement regarding when a judge can grant compassionate release ... because the Commission never
harmonized its policy statement with the FSA." United States v. Mondaca, 89-cr-0655 DMS, 2020 WL
1029024, at *3 (S.D. Cal. Mar. 3, 2020) (citing Brown v. United States, 411 F. Supp. 3d 447,499 (S.D.
Iowa 2019) (canvassing district court decisions)) (quotation marked omitted). As explained by one court,
"a majority of federal district courts have found that the most natural reading of the amended§ 3582(c)
and [28 U.S.C.] § 994(t) is that the district court assumes the same discretion as the BOP director when it
considers a compassionate release motion properly before it." United States v. Perez, 88-10094-1-JTM,
2020 WL 1180719, at *2 (D. Kan. Mar. 11, 2020).

2The portion of the FSA relevant to Shrout's petition defines "extraordinary and compelling
reasons" as:

          1. Extraordinary and Compelling Reasons.-Provided the defendant meets the
        requirements of subdivision (2), extraordinary and compelling reasons exist under any of
        the circumstances set forth below:

        (A) Medical Condition of the Defendant.-

                                                   ***

        (ii) The defendant is-


3   Opinion and Order
        Case 3:15-cr-00438-JO           Document 212          Filed 06/26/20       Page 4 of 9




extraordinary and compelling reasons in four categories: (1) the medical condition of the

defendant; (2) the age of the defendant; (3) family circumstances; and (4) other reasons as

determined by the Director of the BOP in a defendant's case amounting to an extraordinary and

compelling reason, other than, or in combination with, the reasons described in subdivisions (1)

through (3).

       The policy statement also requires the Court to determine whether the circumstances

warrant a reduction (and, if so, the amount of reduction), after considering the factors set forth

in 18 U.S.C. § 3553(a), and whether the defendant is a danger to the safety of any other person or

to the community. U.S.S.G. § lBl.13(4).

       A defendant seeking a reduction in his term of imprisonment bears the burden to establish

both that he has satisfied the procedural prerequisites for judicial review and that "extraordinary

and compelling" reasons justifying compassionate release. 18 U.S.C. § 3582(c)(l)(A).




       (I)     suffering from a serious physical or medical condition

       (II)    Suffering from a serious functional or cognitive impairment, or

       (III)   Experiencing deteriorating physical or mental health because of the aging
               process,

       that substantially diminishes the ability of the defendant to provide self-care within the
       environment of a correctional facility and from which he or she is not expected to
       recover.

       (B) Age of the defendant.-The defendant (i) is at least 65 years old; (ii) is experiencing
       a serious deterioration in physical or mental health because of the aging process; and (iii)
       has served at least 10 year or 75 percent of his or her term of imprisonment, whichever is
       less.

                                                   ***
       (D) Other Reasons.-As determined by the Director of the Bureau of Prisons, there
       exists in the defendant's case an extraordinary and compelling reason other than, or in
       combination with, the reasons described in subdivisions (A) through (C).



4   Opinion and Order
            Case 3:15-cr-00438-JO        Document 212         Filed 06/26/20      Page 5 of 9




                                                 DISCUSSION

        On April 1, 2020, Shrout submitted a request to the BOP for a "reduction in sentence due

to the dangers of the coronavirus." Gov't. Resp, ECF No. 201 at 3. He submitted a second

request on May 22, 2020. Id. According to the government's response, the warden at FCI

Terminal Island denied Shrout's request on June 5, 2020. 3 Id.

        On April 23, 2020, during FCI Terminal Island's mass screening of inmates for COVID-

19, the BOP health services tested Shrout. ECF No. 204 at 21. Six days later, he received a

positive test result. ECF No. 204 at 19. Shrout underwent a chest x-ray and was placed in an

inpatient unit at the Health Services Center at Terminal Island on April 30, 2020. ECF No. 204

at 13, 19. During Shrout's COVID-19 evaluation, he denied experiencing any symptoms,

including fever, shortness of breath, or coughing. However, his chest x-ray showed opacity

compatible with multifocal pneumonia. ECF No. 204 at 16. The BOP health services placed

Shrout on two antibiotics, Zithromax and Cephalexin. ECF No. 204 at 18. On May 1, 2020,

during a follow-up medical appointment, Shrout again denied any symptoms. ECF No. 204 at

10. The following day, Shrout again denied having any chest pain, shortness of breath, or fever.

He underwent another chest x-ray. Shrout reported feeling rested and requested to be returned to

the general population. ECF No. 204 at 7. He was discharged from the health unit but received

chest x-rays on May 5th, May 11th, and May 20th, 2020. ECF No. 204 at 1-3. Those x-rays

showed that his pneumonia was improving. Id.




        3 It is unclear to which request the warden responded. The government does not argue that Shrout
has failed to "fully exhaust all administrative rights." Because 30 days have passed since Shrout's April 1
request, this motion is properly before me. United States v. Alam, 2020 WL 2845694 (6th Cir. June 2,
2020) (defendant's failure to satisfy administrative exhaustion requirement does not deprive a court of
subject-matter jurisdiction.)


5   Opinion and Order
         Case 3:15-cr-00438-JO         Document 212       Filed 06/26/20     Page 6 of 9




        Compassionate release is "rare and "extraordinary" and courts routinely deny such

claims. United States v. Mangarella, 2020 WL 1291835, at *2-3 (W.D.N. C. Mar. 16, 2020).

Other district courts have declined to grant compassionate release when a defendant is suffering

from chronic conditions that are being managed in prison. "To be faithful to the statutory

language requiring 'extraordinary and compelling reasons,' it is not enough that Defendant

suffers from ... chronic conditions that [he] is not expected to recover from. Chronic conditions

that can be managed in prison are not a sufficient basis for compassionate release." United

States v. Alvarez, 3:18-cr-00158-SI, 2020 WL 3047372, at *5 (D. Or. June 8, 2020) (rejecting a

claim from a 50 year old, severely obese defendant suffering from Hepatitis C, diabetes, high

blood pressure, high cholesterol, chronic liver disease, and asthma) (brackets in original)

(quoting United States v. Ayon-Nunez, l :16-CR-00130-DAD, 2020 WL 704785, at *2-3 (E.D.

Cal. Feb. 12, 2020)).

        Under the First Step Act, the Court considers whether Shrout's medical condition is an

extraordinary and compelling reason justifying compassionate release. The Court recognizes

that prisoners are exceptionally vulnerable to infection due to the lack of distancing and hygiene

issues endemic to prison life. Interim Guidance on Management ofCoronavirus Disease 2019

(COVID-19) in Correctional and Detention Facilities, CDC (Mar. 23, 2020),

https://www.cdc.gov/coronavirus/2019-ncov/community/correction-detention/ guidance-

correctinal-detention.html. Further, the CDC identifies people who are at higher risk for severe

illness as:

              •   People 65 years and older
              •   People who live in nursing home or long-term facility
              •   People of all ages with underlying medical conditions, particularly if not well
                  controlled, including:
                         People with chronic lung disease or moderate to severe asthma
                         People who have serious heart conditions


6   Opinion and Order
            Case 3:15-cr-00438-JO       Document 212        Filed 06/26/20      Page 7 of 9




                         People who are immunocompromised
              •    People with severe obesity (body mass index [BMI] of 40 or higher)
              •    People with diabetes
              •    People with chronic kidney disease undergoing dialysis
              •    People with liver disease"

People Who Are at Higher Risk for Severe Illness, CDC (June 26, 2020),

https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/people-at-higher-risk.html.

The Court acknowledges that Shrout suffers from underlying conditions (cardiovascular

diseases) that would make him more susceptible to contracting COVID-19, and that the virus

would further complicate those conditions. In addition to his age, those are valid concerns, but

Shrout has already contracted COVID-19 and, crucially, the BOP has properly managed the

disease. While the Court considers Shrout's pneumonia to be a serious medical condition, it was

not one that "substantially diminishe[ d] his ability to provide self-care within the environment of

a conectional facility and from which he is not expected to recover." In fact, Shrout was mostly

asymptomatic and appears to have recovered from his bout with COVID-19. The Court finds

that Shrout has not canied his burden to prove his medical condition is an "extraordinary and

compelling" reason that wanants a sentence reduction in this case. 4

        In addition, an analysis of the § 3553(a) factors shows Shrout has not proven that his

history and character warrant a reduction in his sentence or that he would be deterred from

continuing his criminal activity should he be granted compassionate release. Section 3553(a)

factors include:

        (1) The nature and circumstances of the offense and the history and characteristic
            of the defendant;
        (2) The need for the sentence imposed


        4 Although he does not specifically argue this issue, Shrout also fails to prove age is an
"extraordinary and compelling" reason justifying compassionate release. While he is over 65 years old,
he has served neither 10 years nor 75 percent of his term of imprisonment.


7   Opinion and Order
        Case 3:15-cr-00438-JO          Document 212       Filed 06/26/20     Page 8 of 9




           (A) to reflect the seriousness of the offense, to promote respect for the law,
               and to provide just punishment;
           (B) the need to afford adequate deterrence to criminal conduct
           (C) to protect the public from further crimes of the defendant; and
           (D) to provide the defendant with educational or vocational training, medical
              care, or other correctional treatment in the most effective manner;

18 U.S.C. § 3553(a).

       Although this is Shrout's first conviction, his actions leading up to the indictment took

place over decades. For more than 20 years, he willfully failed to file tax returns. Tr. Transcript,

ECF No.171 at 46. He organized and presented public seminars at which he promoted schemes

to defraud financial institutions and the United States government. He produced fictitious

financial instruments and sent them to financial institutions both domestically and

internationally. He sold DVD recordings and held private consultations with clients instructing

recipients how to use his schemes to defraud. Many of those who followed Shrout's teachings,

including his stepdaughter, were arrested and convicted of crimes. ECF No. 155 at 19. Even

post-conviction, Shrout was undeterred. He advertised a scheduled "seminar" to be held the

weekend before his competency hearing, until the Court ordered him to stop. ECF No. 174 at

80, 84. While Shrout has accepted responsibility for his back taxes, he has expressed no remorse

for any of his crimes. The strongest evidence as to Shrout's character is that, after being granted

the privilege of remaining at liberty for over two years following his conviction and promising to

self-report to prison, he absconded.

       Even if the Court decided that Shrout proved his medical condition was "extraordinary

and compelling," which it does not, and even if the Court's analysis of the 3553(a) factors

bolstered Shrout' s case, which they do not, his proposed release plan is insufficient. Shrout

promises that for the remaining 95 months of his sentence, he will remain in home confinement.

Shrout has proven by his behavior that his promises are meaningless. He lied to the Court and


8   Opinion and Order
        Case 3:15-cr-00438-JO        Document 212        Filed 06/26/20    Page 9 of 9




the probation officer when he promised that he would self-report to prison. There are no

combinations of conditions the Court could impose that would insure that Shrout would remain

in home confinement and compliant with the other general and special conditions.

                                            CONCLUSION

        Pursuant to 18 U.S.C. § 3582(c)(l)(A), the Court finds no extraordinary or compelling

medical reasons that warrant a reduction of Shrout' s sentence. After considering the § 3553(a)

factors, the Court finds Shrout' s history and character do not make him a good candidate for

compassionate release. The Court DENIES his motion. ECF No. 198. All other pending

motions are denied as moot.

       IT IS SO ORDERED.

       Dated this   U1ay of June 2020.

                                                    Robert E. Jones
                                                    Senior United States District Judge




9   Opinion a n d Or d er
